In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1871 
ESTATE OF WILLIAM J. BURFORD, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ACCOUNTING PRACTICE SALES, INC. and GARY L. HOLMES, 
                                     Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
         No. 12‐cv‐01212‐JPG‐SCW — J. Phil Gilbert, Judge. 
                     ____________________ 

   ARGUED JANUARY 12, 2017 — DECIDED MARCH 13, 2017 
               ____________________ 

   Before BAUER, SYKES, and HAMILTON, Circuit Judges. 
   HAMILTON,  Circuit  Judge.  Defendant Accounting  Practice 
Sales  (APS)  terminated  its  brokerage  contract  with  William 
Burford after he failed, in his exclusive territory for APS, to 
meet his minimum yearly sales volume for four consecutive 
years. Burford sued. APS defended on the grounds that Bur‐
ford failed to meet his sales requirement and that his contract 
was terminable at will. The case was tried after an earlier ap‐
peal in the case, and the jury ruled in favor of APS. While this 
2                                                      No. 16‐1871 

appeal by Burford was pending, he passed away. His estate 
has carried on the appeal, arguing that the district court erred 
by permitting APS to defend on the basis of Burford’s failure 
to meet his sales volume requirement, by refusing to admit an 
exhibit, and by refusing to order a new trial on the theory that 
the jury verdict was contrary to the weight of the evidence as 
to  whether  APS  waived  its  right  to  terminate  the  contract. 
None of these arguments warrants a new trial. We aﬃrm the 
judgment of the district court in favor of APS.  
I.  Factual and Procedural Background 
    Defendant APS acts as a broker for the purchase and sale 
of accounting practices. APS works through brokers who are 
treated as independent contractors and are assigned exclusive 
sales territories for APS. The brokers and APS share commis‐
sions  for  successful  sales.  Plaintiﬀ  Burford  became  a  broker 
for APS in 2003, and over the next several years, he and APS 
agreed to add additional states as part of his exclusive terri‐
tory.  Burford’s  contract  included  a  “minimum  yearly  sales 
volume” requirement. On appeal, the parties do not dispute 
that Burford did not meet this requirement for four consecu‐
tive years.  
    In March 2010, APS owner Gary Holmes spoke with Bur‐
ford about his poor performance. Burford acknowledged that 
he  needed  to  improve,  but  he  failed  to  meet  his  minimum 
yearly sales volume requirements again in 2010 and 2011. In 
2012, APS  terminated  Burford’s  contract  and  reassigned  his 
sales territory.  
   Burford  brought  suit  in  an  Illinois  state  court,  claiming 
that APS breached his contract by terminating it without the 
required good cause. He also sought to pierce the corporate 
No. 16‐1871                                                           3

veil to hold Holmes personally liable for the breach. The dis‐
trict court granted summary judgment in favor of the defend‐
ants on the theory that Burford’s contract with APS was ter‐
minable  at  will.  In  the  earlier  appeal,  we  reversed  on  that 
point, finding that the contract’s provision that “APS cannot 
terminate  this  agreement  unless  it  is  violated  by  Burford” 
meant that the contract was not terminable at will. Burford v. 
Accounting  Practice  Sales,  Inc.,  786  F.3d  582,  587–88  (7th  Cir. 
2015). We remanded for trial on the contract claim. The jury 
found for APS, and the district court entered judgment on the 
verdict. 
    On appeal, Burford raises three issues. First, he claims that 
the  trial  court  erred by  supposedly  allowing APS  to change 
the legal theory for its defense in violation of the “mend‐the‐
hold” doctrine in Illinois law. Second, Burford argues that the 
district  court  abused  its  discretion  by  denying  admission  of 
an  exhibit.  Third,  he  claims  that  the  jury’s  verdict  was  con‐
trary to the weight of the evidence on whether APS waived its 
right to enforce the minimum sales requirement. 
II.  Analysis 
        “Mend the Hold” 
    Burford’s first argument on appeal is that APS should not 
have been allowed to assert its defense that it terminated Bur‐
ford’s contract for good cause since he had missed his mini‐
mum sales requirements for several years. Burford’s theory is 
a  variation  of  the  “mend‐the‐hold”  doctrine  in  Illinois  law. 
That  doctrine,  which  takes  its  name  from  a  nineteenth‐cen‐
tury wrestling phrase, is less a set of rules than a flexible con‐
cept of equity. It prevents one party to litigation, especially in 
4                                                          No. 16‐1871 

contract disputes, from trying to change its position or theo‐
ries at such a late stage in the dispute as to cause unfair prej‐
udice to the opposing party. See Harbor Ins. Co. v. Continental 
Bank Corp., 922 F.2d 357, 362 (7th Cir. 1990) (“[W]here a party 
gives a reason for his conduct and decision touching any thing 
involved in a controversy, he cannot, after litigation has be‐
gun,  change  his  ground,  and  put  his  conduct  upon  another 
and  a  diﬀerent  consideration.  He  is  not  permitted  thus  to 
mend  his  hold.”),  quoting  Ohio  &  Mississippi  Railway  Co.  v. 
McCarthy, 96 U.S. 258, 267–68 (1877); see also Ryerson Inc. v. 
Federal  Ins.  Co.,  676  F.3d  610,  614  (7th  Cir.  2012)  (collecting 
cases); Horwitz‐Matthews, Inc. v. City of Chicago, 78 F.3d 1248, 
1251 (7th Cir. 1996); FHP Tectonics Corp. v. American Home As‐
surance Co., 57 N.E.3d 575, 587–88 (Ill. App. 2016) (declining 
to  apply  doctrine  in  absence  of  unfair  surprise  or  arbitrari‐
ness). The doctrine seems to correlate fairly closely to federal 
courts’ approach to eﬀorts to amend pleadings under Federal 
Rule of Civil Procedure 15. The doctrine also lies close to the 
boundary  between  matters  of  substance  and  procedure  for 
purposes of Erie Railroad Co. v. Tompkins. See Harbor Insurance, 
922 F.2d at 363–65.  
   Whatever  the  scope  of  the  mend‐the‐hold  doctrine,  and 
whether it is procedural or substantive, it does not help Bur‐
ford in  this  case.  From its earliest  discovery  responses, APS 
advanced  two  central  arguments  in  defense:  first,  it  termi‐
nated Burford’s contract for good cause because he failed to 
meet  his  minimum  yearly  sales  volume,  and  second,  the 
agreement was terminable at will. Dkt. No. 129, Ex. 1 at 4 (re‐
sponse to interrogatories). 
   Burford  bases  his  mend‐the‐hold  argument  on  the  strat‐
egy APS pursued, but that strategy was perfectly reasonable 
No. 16‐1871                                                         5

and not unfair in any way to Burford. It is easy to imagine that 
a motion for summary judgment based on Burford’s failure to 
meet his sales volume requirements could quickly bog down 
in disputes about accounting, waiver, and competing equities. 
APS chose instead to move for summary judgment on the nar‐
row ground that its contract with Burford was terminable at 
will. There was nothing unfair or unsound about that strate‐
gic choice, and the district court granted summary judgment 
for APS on that basis. We reversed in the earlier appeal, hold‐
ing that the contract was not terminable at will. Burford, 786 
F.3d at 588. 
    It is not unusual or unfair for a defendant who believes he 
has a solid legal defense to assert that defense first in a Rule 
12(b)(6) motion or summary judgment motion in the hope of 
winning an early and relatively inexpensive victory. Filing ei‐
ther sort of motion simply does not waive other defenses that 
may  be  available  to  that  party.  (Consider  for  a  moment  the 
consequences  of  a  contrary  ruling  on  that  point,  treating  as 
waived a substantive defense that the defendant did not in‐
clude in a summary judgment motion. That rule would create 
powerful incentives for defendants to load up summary judg‐
ment  motions  with  all  of  their  defenses,  including  theories 
that would have no hope on summary judgment even though 
they might be winners at trial. Imagine the costs and burdens 
for civil litigation, in return for no apparent benefit. And Rule 
56 has no such waiver rule, as compared to Rule 12(h).) 
    In the trial after remand, APS pursued its alternative, more 
fact‐centered defense, arguing that it had good cause to ter‐
minate  the  contract  because  Burford  had  failed  for  several 
years to meet his minimum yearly sales volume. Burford at‐
tempted to block this route, arguing in a motion in limine that 
6                                                        No. 16‐1871 

APS could not assert any defense other than the terminable‐
at‐will  defense  without  violating  the  “mend‐the‐hold”  doc‐
trine. The district court denied that motion. Burford’s claim 
went to trial, and the jury returned a verdict in favor of APS. 
     Even  the  most  aggressive versions  of  the  mend‐the‐hold 
doctrine would not block APS from proving it had good cause 
to  terminate  Burford’s  contract. APS  did  not  change  its  de‐
fense. APS  maintained  two  defense  theories  from  the  start, 
and they are not inconsistent with each other (though a party 
is allowed to pursue even inconsistent theories for its claims 
or defenses, see Fed. R. Civ. P. 8(d)). In addition, there was no 
prejudice to Burford, who was not surprised by APS’s argu‐
ment  that  it  terminated  him  for  cause.  See  Dkt.  No.  73  at  3 
(transcript from Nov. 1, 2013 pretrial conference where Bur‐
ford’s counsel identified cause to terminate as a key issue); see 
also Ryerson Inc., 676 F.3d at 614 (“When there is no prejudice 
to the opposing party, invoking the doctrine of mend the hold 
to bar a valid defense is overkill.”). The district court did not 
err by allowing APS to defend its termination for cause. 
     B.  Trial Exhibit 13 
    Burford next argues  that the district court  erred when  it 
did not admit his Exhibit 13, which was a document that Gary 
Holmes  sent  to  APS  brokers  in  2010  to  answer  frequently 
asked questions about APS’s proposed transition into a fran‐
chise  operation.  One  answer  in  the  document  said:  “There 
will  be  a  minimum  production  requirement.  This  has  been 
discussed but never really enforced. But it is time that territo‐
ries all be productive. This will not aﬀect all brokers but will 
some.” While Burford had rejected APS’s franchise overtures, 
he  argues  the  document  was  nonetheless  relevant  to  show 
that APS had waived its right to enforce its minimum yearly 
No. 16‐1871                                                        7

sales requirement. We review such an evidentiary ruling only 
for abuse of discretion. Morgan v. City of Chicago, 822 F.3d 317, 
338 (7th Cir. 2016). 
    The district court did not abuse its discretion by denying 
admission  of  Exhibit  13.  Federal  Rule  of  Evidence  403  pro‐
vides: “The court may exclude relevant evidence if its proba‐
tive value is substantially outweighed by a danger of … un‐
due delay, wasting time, or needlessly presenting cumulative 
evidence.” While Exhibit 13 may have been relevant, its exclu‐
sion  was  not  an  abuse  of  discretion  because  it  would  have 
been needlessly cumulative.  
    Burford sought to introduce Exhibit 13 to prove that APS 
had not previously enforced the minimum sales volume re‐
quirement  in  his  contract.  His  theory  was  that  APS  had 
waived its right to terminate for such failures. Burford argued 
that  Exhibit  13  “related  only  to  what  APS  had  admittedly 
done  previously  in  not  enforcing  any  minimum  production 
requirement.”  However,  this  point  was  not  in  real  dispute. 
The issue at trial was not whether APS had enforced the min‐
imum yearly sales volume in the past; it clearly had not. Gary 
Holmes himself readily testified to this eﬀect. The real dispute 
at trial was whether APS’s earlier failure to enforce the sales 
requirement amounted to an implicit waiver of its right to en‐
force the sales requirement later. 
    Burford  himself  acknowledged  that  APS’s  past  non‐en‐
forcement was well established at trial: “there was ample and 
conclusive testimony at trial to establish that APS had waived 
the minimum yearly sales volume.” Whether the earlier fail‐
ure  to  enforce  minimum  sales  requirements  amounted  to  a 
waiver  was  controversial,  but  not  the  point  from  Exhibit  13 
that the requirements had not been enforced in the past. Since 
8                                                          No. 16‐1871 

this point was already established, it was not unreasonable for 
the court to exclude Exhibit 13 as cumulative under Rule 403, 
and Burford’s substantial rights were not aﬀected by the ex‐
clusion. See Fed. R. Civ. P. 61. 
     C.  Suﬃciency of the Evidence 
    Finally, Burford argues that the jury’s verdict was contrary 
to the weight of the evidence because there was “overwhelm‐
ing and indisputable evidence of waiver.” Waiver is “the in‐
tentional relinquishment of a known right, [and it] can arise 
either expressly or by conduct inconsistent with an intent to 
enforce the right.” Wald v. Chicago Shippers Ass’n, 529 N.E.2d 
1138,  1147  (Ill.  App.  1988)  (Illinois  contract  law).  Burford 
sought to establish waiver by showing that APS could have 
terminated him sooner but did not do so. 
    We review for abuse of discretion the district court’s ruling 
on a Rule 59 motion for a new trial. Davis v. Wisconsin Dep’t of 
Corrections,  445  F.3d  971,  979  (7th  Cir.  2006),  citing  Latino  v. 
Kaizer, 58 F.3d 310, 314 (7th Cir. 1995). A new trial should be 
granted “only when the record shows that the jury’s verdict 
resulted in a miscarriage of justice or where the verdict, on the 
record,  cries  out  to  be  overturned  or  shocks  our  con‐
science.” Id., citing Latino, 58 F.3d at 314. 
    There was suﬃcient evidence here for the jury to find that 
APS did not waive its right to terminate Burford. The contract 
gave APS the option to terminate its contract with Burford if 
he failed to meet certain thresholds. It did not require APS to 
fire Burford in such instances. When we last considered this 
contract, we said: “APS could terminate the contract only if 
Burford violated it. There is a decisive diﬀerence between say‐
ing that A may terminate if B breaches and saying that A may 
No. 16‐1871                                                           9

terminate only if B breaches.” Burford, 786 F.3d at 587. At that 
point, we made this distinction to show  that APS could  fire 
Burford only for cause, not at will. 
    Those same terms in the contract illustrate a diﬀerent but 
equally valid point: saying that A may terminate if B breaches 
does not mean A must do so immediately or else lose forever 
the right to terminate. Adopting Burford’s theory of this con‐
tract would lead to perverse results. In any case of material 
breach, the non‐breaching party would need to terminate the 
contract  promptly  or  forever  waive  the  right  to  terminate. 
Such a draconian approach would destabilize commercial re‐
lationships where breaches may be tolerated for a host of rea‐
sons, from the diﬃculty in finding substitutes to recognizing 
headwinds from macroeconomic troubles, or to humane rea‐
sons  like  excusing  Burford’s  failure  to  record  any  sales  in  a 
year when he had serious health problems. 
    At trial, APS’s Holmes testified to such reasons. He said he 
did  not  terminate  Burford’s  contract  earlier  because  he 
“wanted to be fair” and wanted “to give him a chance” to im‐
prove  his  performance.  Holmes  noted  that  Burford  had  re‐
ceived surgery in one year, and that 2008 was a bad economic 
time for everyone. During another year, Burford was involved 
in a lawsuit, which had evidently taken up much of his time. 
For these reasons, Holmes testified, APS gave Burford multi‐
ple chances to improve his performance. When Burford con‐
tinued to struggle, Holmes ultimately had a “heart‐to‐heart” 
with him in 2010 before terminating his contract at the begin‐
ning of 2012. The jury was not required to accept APS’s expla‐
nation, but given this and other evidence oﬀered at trial, the 
jury’s verdict that APS had not waived its right to terminate 
10                                                      No. 16‐1871 

Burford was certainly not contrary to  the  weight of the evi‐
dence. 
     This result is entirely consistent with our reasons for re‐
versing in the earlier appeal and finding that the contract was 
not terminable at will. It made good sense for the parties to 
agree that Burford would have an exclusive territory and that 
his  contract  could  be  terminated  only  for  cause.  Otherwise, 
APS could have watched while Burford built up his territories 
and  then  terminated  his  contract,  grabbing  for  itself  all  the 
fruits of his labors. 786 F.3d at 587–88. At the same time, if a 
manufacturer or other upstream company like APS agrees to 
give a sales representative an exclusive territory, its right to 
terminate for poor performance is critical. Without that right, 
it risks eﬀectively abandoning the territory, unable to replace 
the poor performer in his exclusive territory. For that reason, 
neither courts nor juries should quickly find waiver when the 
manufacturer  or  upstream  company  tolerates  poor  perfor‐
mance but ultimately loses patience and terminates the con‐
tract for the exclusive territory. 
      The judgment of the district court is AFFIRMED.